UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6911



SYLVIA RYAN WEBSTER,

                                                Plaintiff - Appellant,

          versus


VANESSA ADAMS, Alderson Prison Camp,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Chief
District Judge. (CA-03-690-1)


Submitted:   August 12, 2004                 Decided:   August 20, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sylvia Ryan Webster, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Sylvia Ryan Webster appeals the district court’s order

accepting the report and recommendation of the magistrate judge and

dismissing her complaint filed under 28 U.S.C. § 2241 (2000), and

also considered under Bivens v. Six Unknown Named Agents of the

Fed. Bureau of Narcotics, 403 U.S. 388 (1971).    We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.      See Webster v.

Adams, No. CA-03-690-1 (S.D.W. Va. filed May 13, 2004 & entered

May 14, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -